Citation Nr: 1200946	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  06-25 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES 

1.  Entitlement to service connection for a skin rash, to include as due to exposure from chemical warfare agents and/or due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117.  

2.  Entitlement to service connection for chronic fatigue, to include as due to exposure from chemical warfare agents and/or due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117.   

3.  Entitlement to service connection for generalized muscle and joint pain, to include as due to exposure from chemical warfare agents and/or due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117.  

4.  Entitlement to service connection for a sleep disturbance/sleep disorder, to include as due to exposure from chemical warfare agents and/or due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117.  
5.  Entitlement to an initial rating in excess of 10 percent for service-connected migraine headaches.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, B.J.H., and J.M.T


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1984 to July 1984 and from January 1991 to January 1992.  The Veteran served in the Southwest Asia Theater of operations. 

This case came to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Seattle, Washington (RO).  In November 2008, the Veteran and two witnesses testified during a hearing before the undersigned Veterans Law Judge at the RO.  A copy of the transcript of that hearing has been reviewed and associated with the claims file.  In February 2009 and March 2010, the Board remanded the case to the RO for further development.  

With regards to the issue of entitlement to service connection for sleep disturbance/sleep disorder the Board notes that the issue is held in abeyance pending the completion of the requested development of the Veteran's referred claim for entitlement to service connection for obesity as secondary to service-connected PTSD, because where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources , the two claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).

In a December 2008 written statement the Veteran indicated that he has been told by VA medical professionals that his obesity has a causal relationship with his now service-connected PTSD.  Therefore, the issue of entitlement to service connection for obesity, to include as secondary to service-connected PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issues of entitlement to service connection for chronic fatigue and generalized muscle and joint pain, to include as due to exposure from chemical warfare agents and/or due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's skin rash which has been diagnosed as seborrheic dermatitis involving the chest, face, and scalp with rosacea overlap and folliculitis on the lower abdomen and medial thighs is casually related to the Veteran's active military service.  

CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a skin rash diagnosed as seborrheic dermatitis involving the chest, face, and scalp with rosacea overlap and folliculitis on the lower abdomen and medial thighs are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In light of the Board's favorable decision on the Veteran's service-connection claim, the Board finds that all notification and development action needed to fairly adjudicate this appeal has been accomplished. 

II.  Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a) (1)).  

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria for a medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(a)(2)(i).  

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology are not considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.  

With regard to VA examinations, the Board notes that the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

III.  Analysis

The Veteran has contended that he has developed a skin rash as a result of his military service.  

An August 1993 treatment record shows that the Veteran complained of a skin rash.  Patchy and scaly skin of the interior thigh was noted upon examination.  

At a March 1995 Persian Gulf examination, the Veteran stated that he developed a rash that began while he was serving on active duty in Iraq.  The Veteran stated that the rash comes and goes and is controlled with cortisone.  He stated that it is sometimes scaly.  

A November 2008 Persian Gulf registry examination report shows that the Veteran reported concern about a mild rash on his forehead, chest, and the right thigh.  Examination of the skin was remarkable for a rash consistent with seborrhea in the forehead, middle anterior chest, and right thigh.  
 
An August 2010 VA examination report shows that the Veteran has a skin rash which started in 1991 when the Veteran was stationed in Iraq.  He has had numerous diagnoses for his skin rash over the last twenty years.  Lesions can involve anywhere from the head to the toe.  Rarely pruritic.  He is treating himself with chlorine bath, coal tar oil, and Dial soap along with antifungal cream and 1% hydrorcortisone cream.  The Veteran was referred to dermatology for evaluation.  

The Veteran was afforded a VA dermatology examination in July 2011.  At that examination the Veteran was assessed as having seborrheic dermatitis involving the chest, face, and scalp with rosacea overlap, a history of probable folliculitis on the lower abdomen and medial thighs, tinea pedis and probable onychomycosis, benign appearing lentigines and nevi on face, chest, back, abdomen, upper and lower extremities, elephantiasis verrucosa nostra of the lower legs associated with chronic lymphedema most likely caused by obesity.  

The examiner opined that the seborrheic dermatitis began, by history, during the Veteran's Gulf War service.  The examiner indicated that he was unable to find documentation of this in the Veteran's claims file but that this is a very common skin condition that often begins in young adulthood.  The examiner stated that he was aware of no known association of seborrheic dermatitis and exposure to chemical or an association with war-time service.  If it indeed began during war service, this very well could have been coincidental, since sebhorrehic dermatitis is common and often begins in young adulthood.  The examiner concluded that it was unlikely that this Veteran's seborrheic dermatitis was caused or worsened by his war-time service.  

With regard to the other skin conditions noted, the examiner noted that by the Veteran's own history, all of the conditions noted above began after military service and that it is unlikely ( less than 50% chance) that the these conditions were caused by or worsened by the Veteran's military service.  

At the Veteran's November 2008 Board hearing the Veteran testified that his skin rash first began while serving on active duty and has continued since that time.  In addition the Veteran has submitted various written statements throughout the pendency of his appeal that his skin rash began while he was serving on active duty.  

With respect to the Veteran's lay statements which have asserted a casual relationship between the Veteran's current skin rash and his military service, the Board finds that the Veteran is competent to offer such an opinion.  To the extent that the Veteran himself has related his current skin rash to his service, the Board observes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

In this case, a contention that the Veteran's skin rash is related to service is an etiological question as to an observable medical matter and is like testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).  Consequently, to the extent that the Veteran offered an opinion linking his current skin rash to service, such an opinion is competent.

As the Board has determined that the Veteran is competent to testify as to her in-service symptoms, the Board must now weigh this lay evidence against the other evidence of record in order to determine the credibility of the Veteran's testimony. See Barr v. Nicholson, 21 Vet. App. at 310 (the Board is within its province to weigh that testimony and to make a credibility determination as to whether competent evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  
In this case, the Board does find the Veteran to be credible in his testimony.  This is so because the Veteran's statements are not shown to be at variance with the other record evidence.  Rather his statements regarding the incurrence of his skin rash are corroborated by the other evidence of record.  See 38 C.F.R. § 3.303(b); Buchanan, 451 F. 3d at 1336.  

In support of the Veteran's contention are the statements the Veteran, shortly after separating from active service in January 1992, made in August 1993 and March 1995 when the Veteran was seeking medical treatment at the VA.  The Veteran asserted at both of these times that he had a skin rash which first began when he was serving in Iraq in active duty.  Thus, the contemporaneous medical evidence supports the Veteran's current contention that his current skin rash first began in service and has continued since that time. 

In addition, the Board also finds the Veteran's statements to be more credible because the statements were not made out of self-interest.  It is of note that the Veteran did not file a claim for compensation with the Department of Veterans Affairs until February 2005.  Thus, the Veteran's statements regarding the nature and etiology of his skin rash were made over ten years before the Veteran ever sought benefits from the VA.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

In assessing the probative weight of the July 2011 VA examination report, the Board finds that the report tends to weigh in favor of the Veteran's claim.  Initially, the examiner indicated that he was unable to find documentation the skin rash began during service but that this is a very common skin condition that often begins in young adulthood and that this condition may have coincidentally began during active service.  This statement by the examiner tends to weigh in favor of the Veteran's contention that his skin rash began while serving on active duty.  

Although the examiner states that he was aware of no known association of seborrheic dermatitis and exposure to chemical or an association with war-time service and concluded that it was unlikely that this Veteran's seborrheic dermatitis was caused or worsened by his war-time service, the Board does not find this opinion to be highly probative as to the question of whether the Veteran's current skin condition is the same condition that Veteran has indicated began during active military service.  Rather, the examiner seems to be indicating that the Veteran's skin rash was not caused by chemical or other war-time incidents.   

When the Veteran's credible lay statements are considered with the other evidence of record, the Board finds it more likely than not that the Veteran's skin rash began during his active military service which has resulted in his current skin rash diagnosed as seborrheic dermatitis involving the chest, face, and scalp with rosacea overlap and folliculitis on the lower abdomen and medial thighs.  

Upon review of the evidence of record, the Board concludes that the evidence weighs more heavily toward a finding that the initial onset of the Veteran's skin rash was incurred in service.  Accordingly, the Board resolves all reasonable doubt in the Veteran's favor, thus allowing him to prevail on his claim of service connection for a skin rash diagnosed as seborrheic dermatitis involving the chest, face, and scalp with rosacea overlap and folliculitis on the lower abdomen and medial thighs.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a skin rash diagnosed as seborrheic dermatitis involving the chest, face, and scalp with rosacea overlap and folliculitis on the lower abdomen and medial thighs is granted.


REMAND

After a thorough review of the claims file the Board has determined that the Veteran's remaining claims must be remanded.  

The Veteran's claims for entitlement to service connection for chronic fatigue and generalized muscle and joint pain were remanded in February 2009 and in March 2010 in order to afford the Veteran with VA examinations and medical opinions in order to assess the nature and etiology of the Veteran's claimed disorders.  These claims involve complicated medical issues and the claims cannot be decided without proper evaluation and medical opinion which has yet to be obtained.  

The March 2010 remand directives explained that the purpose of the examinations was to identify all signs of disorders manifested by generalized muscle and joint pain or fatigue-like symptoms which the Veteran claims to experience on a chronic basis as a result of his Persian Gulf War service.  The examiner was asked to expressly state an opinion as to whether any disorders manifested by fatigue or generalized muscle and joint pain are attributable to a known clinical diagnosis (for example chronic fatigue syndrome). 

For any headaches, generalized muscle and joint pain and fatigue-like symptoms, which were attributable to a known diagnosis, the examiner was asked to offer an opinion as to the most probable etiology and date of onset of any disorder that was diagnosed and whether it was at least as likely as not (50 percent or greater probability) that the diagnosed disorder was incurred in or aggravated by service. 

For any of the above signs and symptoms, which were not attributable to a known diagnosis, the findings were to reflect all objective indications of chronic disability to include either objective medical evidence perceptible to a physician or other, non-medical indicators that are capable of independent verification.  Finally, the examiner was asked to express his or her opinion as to whether any generalized muscle and joint pain and fatigue-like symptoms were "chronic" (as having existed for 6 months or more or as having resulted in intermittent episodes of improvement and worsening over a 6-month period) or were caused by a supervening condition or event after January 1992. 

Unfortunately, the examination reports failed to answer the questions posed by the March 2010 remand and a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In addition, the VA has a further duty to assist the Veteran in obtaining outstanding medical evidence.  At an August 2010 VA examination, the Veteran indicated that he received social security disability income.  The claims file does not contain any letters of determination or records from the Social Security Administration (SSA).  
While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; also, Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file copies of any SSA disability determination and all medical records underlying any such determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Finally, in August 2011, the RO granted service connection for migraine headaches and assigned an initial 10 percent rating.  The Veteran filed a notice of disagreement on August 23, 2011.  However, the Veteran has not been issued a statement of the case (SOC).  As a result, the Board must remand this issue to the RO to furnish an SOC that addresses this discrete issue and to give the Veteran an opportunity to perfect an appeal of the same by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should issue the Veteran and his representative a Statement of the Case (SOC) on the issue of entitlement to an initial rating in excess of 10 percent for migraine headaches.  The Veteran should also be advised that, for the Board to have jurisdiction in the matter, he must file a timely substantive appeal responding to the SOC.  Should the Veteran or his representative submit a timely substantive appeal, the matter should be returned to the Board for appellate review.  

2.  Request from SSA copies of any decision(s) and all medical records underlying any such decision(s) submitted or obtained in support of any claim for disability benefits from SSA.  If records are unavailable, SSA should so indicate.  If unsuccessful, the Veteran should be accorded the opportunity to furnish such records directly to SSA.  All records/responses received should be associated with the claims file.

3.  The Veteran should be afforded VA examinations by appropriate physicians, at a VA medical facility, to determine the nature and extent of all pathology, which may be present, pertaining to fatigue and generalized muscle and joint pain.  The entire claims file, to include a complete copy of the remand must be made available to each physician designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions. 

The purpose of the examinations is to identify all signs of disorders manifested by generalized muscle and joint pain or fatigue-like symptoms which the Veteran claims to experience on a chronic basis as a result of his Persian Gulf War service. 

A complete history, which includes the time of initial onset and the frequency and duration of his symptomatology, should be elicited from the Veteran.  All appropriate tests (to include x-rays) and studies and/or consultation(s) should be accomplished (with all findings made available to each physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

After reviewing the claims file and examining the Veteran, the examiner(s) should expressly state an opinion as to whether any disorders manifested by fatigue or generalized muscle and joint pain is/are attributable to a known clinical diagnosis (for example chronic fatigue syndrome). 

For any generalized muscle and joint pain or fatigue-like symptoms, which are attributable to a known diagnosis, the examiner(s) should offer an opinion as to the most probable etiology and date of onset of any disorder that is diagnosed and whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disorder was incurred in or aggravated by service. 

For any of the above signs and symptoms, which are not attributable to a known diagnosis, the findings should reflect all objective indications of chronic disability to include either objective medical evidence perceptible to a physician or other, non-medical indicators that are capable of independent verification. 

Finally, the examiner(s) should express his or her opinion as to whether any generalized muscle and joint pain or fatigue-like symptoms are "chronic" (as having existed for 6 months or more or as having resulted in intermittent episodes of improvement and worsening over a 6-month period) or was caused by a supervening condition or event after January 1992. 

The examiner(s) should clearly outline the rationale for any opinion expressed, and all clinical findings should be reported in detail. 

4.  After completion of the above and any additional notice or development deemed necessary and after first adjudicating the issue referred to the RO in the introduction (entitlement to service connection for obesity, to include as secondary to service connected PTSD), readjudicate the issues on appeal, in the light of all the evidence and pertinent law.  If the benefit sought on appeal remains denied, he and his attorney should be provided with a supplemental SOC and be afforded an opportunity to respond before the case is returned to the Board for further appellate review, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


